 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA

10
     J & J SPORTS PRODUCTIONS, INC.,               Case No. 1:12-cv-01507-LJO-SAB
11
                   Plaintiff,                      ORDER GRANTING REQUEST FOR
12                                                 AUTHORIZATION TO USE REGISTERED
            v.                                     PROCESS SERVER
13
     VINCENT SAMUEL PAGLIARO, et al.,              (ECF No. 41.)
14
                   Defendants.
15

16

17         On December 12, 2014, the Court entered judgment in this matter in favor of Plaintiff.

18 (ECF No. 37.) On December 2, 2018, Plaintiff filed a request for an order authorizing service of

19 writs by a registered process server. (ECF No. 41.)
20         The execution of final judgments is governed by Rule 69(a)(1) of the Federal Rules of

21 Civil Procedure. Rule 69(a) provides:

22
           (1) Money Judgment; Applicable Procedure. A money judgment is enforced by a
23         writ of execution, unless the court directs otherwise. The procedure on
           execution—and in proceedings supplementary to and in aid of judgment or
24         execution—must accord with the procedure of the state where the court is located,
           but a federal statute governs to the extent it applies.
25

26 Fed. R. Civ. P. 69(a)(1). Pursuant to Rule 69(a), post-judgment enforcement proceedings must
27 comply with California law. Credit Suisse v. U.S. Dist. Court for Cent. Dist. of California, 130

28 F.3d 1342, 1344 (9th Cir.1997); Hilao v. Estate of Marcos, 95 F.3d 848, 850 (9th Cir.1996).


                                                   1
 1 Under California law, a registered process server may levy under a writ of execution on property

 2 as specified in California Code of Civil Procedure § 699.080(a).

 3          Accordingly, IT IS HEREBY ORDERED that Plaintiff may employ the services of

 4 Hansen’s Guaranteed Process Co. to serve legal process in this matter, including writs of

 5 execution, and the U.S. Marshal’s Office shall remain the levying officer.

 6
     IT IS SO ORDERED.
 7

 8 Dated:     December 10, 2018
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
